Citation Nr: 1600083	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  09-00 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



THE ISSUE

Whether the character of the Appellant's discharge is a bar to benefits administered by the Department of Veterans Affairs.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The appellant had a period of active service from January 1997 to October 1998, the character of discharge of which is the matter on appeal.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an administrative decision in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama (hereinafter Agency of Original Jurisdiction (AOJ)).

In addition to a paper claims folder, the record on appeal includes documents stored electronically in the Veterans Benefits Management System (VBMS) and Virtual VA.  Thus, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action, on his part, is required.


REMAND

The Board finds that additional AOJ actions are required prior to any further appellate review.  

The Board first notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Additionally, VA must make as many requests as necessary to obtain relevant records from a federal agency unless it is determined that such records do not exist or that further efforts to obtain those records would be futile.  38 C.F.R. § 3.159(c)(2) (2015).

In a statement received in October 2012, the appellant reported pertinent treatment at the Tuscaloosa VA Medical Center (VAMC).  There is no indication that the AOJ attempted to obtain these records.  Thus, this case must be remanded to obtain these pertinent VA treatment records.

The Board next notes that, in September 2012, the Board remanded this appeal, in part, to obtain records pertaining to the appellant's award of disability benefits with the Social Security Administration (SSA).  In October 2012, the AOJ obtained from SSA a copy of an administrative decision which cites to medical records dating back to 1999.  However, SSA did not provide VA with the medical records cited or advise VA that such records no longer existed.  The Board observes that the appellant and his witnesses allege that his military discharge was due to psychiatric disability.  Thus, any treatment records contemporaneous in time to his discharge from military service would be highly relevant.  On remand, the AOJ should attempt to obtain all medical records in SSA's possession. 

The Board next observes that the appellant has reported treatment at the University of Alabama (UAB) beginning in 1998.  See VA Form 21-4142 received January 2009.  The record reflects that, in March 2015, the UAB Health Care system sent records of the appellant covering the time period from 2006 to 2012.  On remand, the AOJ should assist the appellant in obtaining all treatment records from UAB from 1998 to 2006.

Finally, the record also discloses the appellant's treatment at the Community Psychiatry Program.  On remand, the AOJ should assist the Veteran in obtaining these records.

Accordingly, the case is REMANDED for the following action:

1.  Document for the record when the appellant first started treatment at the Tuscaloosa VAMC, and obtain all available records.

2.  Contact SSA and request all medical records associated with the appellant's award of disability benefits.

3.  Assist the appellant in obtaining all treatment records from UAB from 1998 to 2006 and all records from the Community Psychiatry Program.

4.  Thereafter, after completing any additional development indicated, readjudicate the claim.  If the benefit sought on appeal remains denied, provide the appellant and his representative a supplemental statement of the case and afford them an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

